Judgment entered June 17, 1949, insofar as appealed from, and judgment entered June 1, 1949, dismissing the complaint as to defendant Roder, affirmed, with costs. Judgment entered June 1, 1949, in favor of plaintiff against defendants Vowles, Wride, and West, reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that the jury’s verdict is against the weight of the credible evidence in the case; appeal from order denying defendants’ motion for a new trial dismissed as academic. All concur. (In an action to recover real estate commissions, appeal by certain defendants from a judgment for plaintiff and from an order denying defendants’ motion for a new trial; also appeal by plaintiff from part of a judgment dismissing as to certain defendants; also appeal by plaintiff from a judgment in favor of defendant Roder.) Present — Taylor, P. J., MeCum, Love, Yaughan and Kimball, JJ. [See post, p. 962.]